Citation Nr: 0102638	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a low back 
disability, claimed as arthritis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for gastroenteritis 
with hiatal hernia.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for a right ankle 
disability.  

8.  Entitlement to service connection for a right shoulder 
disability.

9.  Entitlement to service connection for a neck disability.

10.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), claimed as a lung 
condition.

11.  Entitlement to a compensable disability evaluation for 
hemorrhoids, also claimed as rectal bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to April 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for bilateral hearing loss, bilateral tinnitus, 
and arthritis of the low back were denied.  He also appeals a 
December 1998 rating action wherein entitlement to service 
connection for PTSD; gastroenteritis with hiatal hernia; a 
left knee disability; a right ankle disability; a right 
shoulder disability; a neck disability; and a lung condition 
were denied and wherein a compensable disability evaluation 
for hemorrhoids was denied. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the most recent Statement of the Case 
and Supplemental Statement of the Case issued by the RO that 
address the issues on appeal were issued in July 2000.  In 
October 2000, subsequent to these Statements of the Case, 
evidence has been added to the appellant's claims folder, to 
include VA treatment records.  Applicable VA regulations 
state that any pertinent evidence submitted by the appellant 
that is accepted by the Board must be referred to the agency 
of original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§ 20.1304(c) (2000).  A review of the claims folder does not 
indicate that any such waiver of RO consideration of the 
October 2000 material has been received.  

In May 1997, the veteran was afforded a VA audio-ear disease 
examination and a VA audio examination.  In addition, in 
February 1999 he was afforded a VA joints examination, a VA 
stomach examination, and a VA spine examination.  We note 
none of these examination reports indicate that the veteran's 
claims folder or other medical records were available to the 
VA examiners for review.  Although the VA examinations 
themselves were extremely thorough and complete, the 
veteran's claims folder must be made available for review.  
The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Additionally, the only examination report that appears to 
offer an opinion as to the etiology of any of the claimed 
disabilities is the February 1999 joints examination in which 
the examiner stated that he did not see any evidence of 
injury in the veteran's knees, hips, and shoulders.  Instead, 
the examiner stated that the veteran's conditions were "just 
a reflection of his age and . . . he is somewhat 
overweight."  However, as indicated above, the examination 
report does not indicate that the claims folder and medical 
evidence were reviewed prior to, or in conjunction with, the 
examination.  

For the reasons set forth above, after the records received 
in October 2000 are associated with his claims folder, the 
examiners who examined the veteran previously, or if not 
longer available to VA, an alternate VA records reviewer, 
should review the veteran's claims file, and addend a 
notation indicating review of the claims file and any other 
pertinent observations or modification of prior assessments 
or findings.  In addition, the examiners or reviews should 
proffer an etiology of the veteran's claimed service 
connected disorder.

With respect to his PTSD claim, the veteran submitted a 
statement in March 1998 wherein he identified several 
inservice stressors that he felt contributed to a current 
diagnosis of PTSD.  The evidence does not show that an effort 
has been made to verify these stressors.  Accordingly, an 
attempt should be made to verify the veteran's alleged 
inservice stressors with the U.S. Armed Services Center for 
the Research of Unit Records (USASCRUR)).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of his 
claimed disorders since October 2000.  
After securing the necessary release(s), 
the RO should obtain these records.

2.  The RO should also contact the 
veteran and ask him if he would like to 
supplement and or clarify his previous 
statements regarding inservice stressors 
that he feels are related to this PTSD.  
He should be as specific as possible in 
identifying these stressors including 
furnishing names, dates, units and other 
data which would assist in verifying the 
events in question.  Following completion 
of the above, the veteran's response as 
well as his prior statements regarding 
his inservice stressors, and all 
associated documents, should be forwarded 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150 
in order to verify the events claimed as 
stressors by the veteran.  

3. The veteran's claims folder should be 
made available to the examiner(s) of the 
May 1997 and February 2000 VA 
examinations for a records review and 
addendum.  If those examiner(s) are no 
longer available to VA, an alternate 
records reviewer(s) should review the 
veteran's claims file and prepare the 
requested addendum.  

The requested addendum should: 

(1) note that the c-file has been 
reviewed, to include information 
submitted since the previous 
examination(s);
(2) note additional information or 
changes, if applicable, to the 
earlier findings based on this 
review;
(3) proffer an opinion as to whether 
each of the veteran's claimed 
service connected disabilities are 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) began 
in or are the result of the 
veteran's active military service.  
If the examiner is unable to proffer 
an opinion as requested, he or she 
should explain why the rendering of 
such opinion was not possible.   

4.  With respect to the veteran's PTSD 
claim, the RO must make a specific 
determination, based upon the complete 
record, as to whether any of the 
veteran's alleged stressors have been 
objectively verified, and if so, what was 
the nature of the alleged stressor which 
has been established by the record to 
have occurred.  In making this finding, 
the RO must specifically render a finding 
as to whether the veteran "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of any of the veteran's 
alleged stressors, the RO must 
specifically find what alleged stressors 
have been established by the evidence of 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
psychiatric examination.  The RO must 
specify for the examiner what alleged 
stressors it has determined have been 
established by the record and the 
examiners must be instructed that they 
may consider only those verified 
occurrences in determining whether the 
veteran was exposed to a stressor in 
service.  

The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary psychological 
testing should be conducted, and clinical 
findings should be recorded in detail.  A 
complete rationale for all conclusions 
reached should be recorded.  

Specifically the examiner should:

a)  Provide a complete multiaxial 
diagnosis, pursuant to the criteria 
found in the Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), 
of the American Psychiatric 
Association.  The multiaxial 
diagnosis should include diagnoses 
of all mental disorders currently 
present.

b)  If a diagnosis of post-traumatic 
stress disorder is deemed 
appropriate, pursuant to the 
criteria for post-traumatic stress 
disorder found in DSM-IV, the 
examiner must explain how the 
claimed stressor "involved actual 
or threatened death or serious 
injury" or precisely how the 
claimed stressor involved "a threat 
to physical integrity."

6.  The RO must review the claims file, to 
include evidence submitted subsequent to 
the July 2000 Statements of the Case, and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  If there is additional evidence that 
can be obtained or generated, the appellant should notify the 
RO or submit that evidence to the RO.

The veteran is hereby advised of the provisions set forth at 
38 C.F.R. § 3.655(b) which provide that, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




